Citation Nr: 1535697	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in December 2012, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at an August 2012 hearing before the Veterans Law Judge.  A transcript of the hearing is of record. 


FINDINGS OF FACT

The Veteran's left leg disability is productive of marked disability, but not a nonunion of tibia and fibula with loose motion requiring brace. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left leg disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2007.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  Separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg Disability

The Veteran's left leg disability is rated 30 percent disabling under Diagnostic Code 5262, used to rate impairment of the tibia and fibula.  38 C.F.R. § 4.71a (2014).  VA received the Veteran's claim for increase in September 2007.

Under Diagnostic Code 5262, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Cod 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an April 2008 letter, private physician H.G. Malloy, M.D., indicated the leg length discrepancy on the left leg resulted as a sequelae of a compound open fracture of tibia and fibular while in service and more likely than not has resulted in a maldistribution of the axial skeleton and weight bearing distribution.  

On VA examination in January 2007, the Veteran reported intermittent pain with flare-ups on prolonged standing or walking.  He denied locking or giving away.  Physical evaluation revealed walking with no apparent limp.  The examiner noted the left lower extremity had 2 centimeters of true shortening.  There was no gross malalignment of the left leg.  There was tenderness over the anteromedial aspect of the shaft of the tibia on the site of the healed fracture.  Range of motion testing of the left knee was 0 to 135 degrees, with no pain.  Repetitive motion testing did not produce any additional limitation of motion.  The VA examiner diagnosed healed left tibia and fibula fractures with shortening. 

On VA examination in February 2008, the examiner noted the left leg measured 36 inches and the right leg measured 37 inches.  Physical evaluation revealed left tibia malunion on the medial side of the lower leg, 10 centimeters above the medial malleolus with a 7 centimeter bony prominence.  There was no nonunion.  There was no evidence of abnormal weight bearing, limitation of standing, or walking.

On VA examination in September 2010, the examiner noted past compound fracture of the left tibia and fibula.  The examiner noted leg length discrepancy with the left leg measuring 35.5 inches compared to the right leg measuring 36 inches.  The Veteran indicated that he was prone to falling due to the left leg.

In an August 2012 letter, private chiropractor Dr. W.J., Moore, Jr., indicated that radiographs demonstrated a 15 millimeter short left femur height. 

On VA examination in April 2013, the Veteran reported flare-ups that impacted his ability to walk 120 feet to the mailbox.  Range of motion testing revealed flexion to 120 degrees and extension to 5 degrees with no objective evidence of painful motion.  There was no additional loss of motion following repetitive motion testing.  The examiner noted additional functional loss and functional impairment as less movement than normal, deformity, disturbance of location, and interference with sitting, standing, and weight-bearing.  The Veteran denied tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was normal.  There was no evidence of instability based on anterior instability, posterior instability, and medial-lateral instability testing.  There was no evidence of patellar subluxation or dislocation.  The examiner noted there was leg length discrepancy with the left leg measuring 95 centimeters and the right leg measuring 97 centimeters.  There was no meniscal condition or meniscal surgery.  The Veteran has not had a total knee joint replacement or arthroscopic surgery.  No left knee scar was noted on examination.  The examiner diagnosed healed fracture of the left tibia and fibula, with tendonitis and left knee strain.  The Veteran reported constant use of a brace, occasional use of a cane, and constant use of a left shoe lift.  The examiner noted the functional impairment of the left leg extremity would not be equally served by an amputation or prosthesis.  There was x-ray finding of arthritis but no patellar subluxation. 

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the left leg disability.  There is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace to warrant a 40 percent rating under Diagnostic Code 5262.  Although the Veteran reported constant use of a knee brace, the April 2013 VA examiner noted there was no nonunion of the left tibia and fibula according to x-ray findings.  

The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 30 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected left leg disability, and none of the findings have been shown to be so disabling as to, effectively, result in nonunion of the tibia and fibular with loose motion for a higher rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a (2014).  Moreover the May 2013 VA examiner noted no pain on range of motion, the maximum ranges of motion were not reduced on repetitive motion testing, and are the most persuasive measure of remaining functional capacity of the left leg disability.

Consideration has been given to assigning a separate rating for instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2014).  The Veteran reported use of a knee brace and cane due to pain and instability.  However, objective instability tests were normal on examination.  The Veteran denied giving away.  Therefore, the Board finds that slight recurrent lateral instability or subluxation is not shown to warrant any higher or separate rating based on instability.  In addition, the marked knee disability has been considered in assigning the current 30 percent rating, so to assign any additional rating for a knee disability would constitute pyramiding.  38 C.F.R. § 4.14 (2014).

The Board also finds that because full range of motion has been possible without pain on examination, then no separate or higher rating is warranted based on limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  The evidence shows knee flexion and extension that do not meet the criteria for a compensable rating.  However, marked knee disability has been considered in assigning the current 30 percent rating, so to assign any additional rating for a knee disability would constitute pyramiding.  38 C.F.R. § 4.14 (2014).

The Board has also considered whether an increased rating for the Veteran's left leg disability is available under Diagnostic Code 5275 (shortening of bones of the lower extremity).  However, a note following DC 5275 provides that a rating based on shortening of the leg may not be combined with other ratings for fracture or faulty union in the same extremity.  Thus, a separate rating may not be assigned under the Diagnostic Code 5275.  Furthermore, a higher rating is not available under that code.  In this case, the Veteran had a leg discrepancy of 2 centimeters on VA examination in April 2013 and of 1 inch on VA examination in February 2008.  Under Diagnostic Code 5275, a 40 percent rating is warranted when the shortening is from 3 to 3.5 inches (7.6 centimeters to 8.9 centimeters).  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time has the disability warranted higher schedular ratings than those assigned, apart from the temporary rating for convalesce period. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the Veteran's lay testimony, but the rating of this disability relies upon the presence of objectively measured factors, such as range of knee motion, objective findings of instability, objective measuring of leg length discrepancy, and X-ray evidence of nonunion of the tibia and fibula.  Therefore, the Board finds that the medical evidence is more persuasive.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the left leg disability based on limitation of motion.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  Here, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Here, the evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate.

The record shows that the manifestations of the Veteran's left leg disability are contemplated by the schedular criteria.  The Veteran's reports of pain while awake and asleep, leg length discrepancy, and use of a shoe insert are contemplated in the current 30 percent schedular rating.   There is no indication that the average industrial impairment from the left leg disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for any higher rating.  In addition, the evidence does not show frequent hospitalization or that the left knee disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for a left leg disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


